Citation Nr: 1037749	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1983 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran appeared and testified at a hearing held at the RO 
before a Decision Review Officer in January 2008.  A transcript 
of that hearing is associated with the claims file.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.  


REMAND

The Board finds that remand is necessary in order to complete 
additional development to fully assist the Veteran in obtaining 
evidence related to his claim. 

In support of his claim, the Veteran submitted an April 2008 
statement from VA's Division of Vocational Rehabilitation that 
indicates he was approved for employment services in 2005 but 
that, before anything could be done for him, he advised them that 
he would have to undergo surgeries related to his right ankle 
disability.  [Service connection is in effect for a right ankle 
disorder associated with the service-connected post-operative 
residuals of a right femur fracture.  The service-connected right 
ankle disability has been evaluated as 20 percent disabling, 
effective from April 21, 2005]  The April 2008 letter further 
indicates that, due to the Veteran's lengthy recovery and 
rehabilitation period, it became apparent that he could not 
participate in job placement activities due to being under a 
doctor's care.  As of August 24, 2006, he had not been released 
by his doctor to obtain employment, and his case was closed.  

Despite this letter, the Veteran's Vocational Rehabilitation and 
Employment Services (VR&ES) file has not been associated with the 
claims file.  The Board finds that obtaining the VR&ES file is 
necessary as it most likely contains information and evidence 
highly relevant to the Veteran's claim that he was unable to work 
because of his service-connected disabilities.  Thus, on remand, 
the VR&ES file should be obtained and associated with the claims 
file, and any relevant information and evidence contained therein 
should be considered in readjudicating the Veteran's claim.

In addition, the Board finds that the Veteran has identified 
private medical records relating to treatment and employment 
assistance by the Missouri Rehabilitation Hospital; however, it 
does not appear that efforts were made to obtain these records.  
The Board notes that the Veteran submitted a VA Form 21-4142 in 
October 2007 in favor of Missouri Rehabilitation Hospital, but 
this release form would no longer be valid.  Hence, on remand, 
the Veteran should be requested to complete another VA Form 21-
4142 for Missouri Rehabilitation Hospital so that VA can seek to 
obtain his treatment and employment services records therefrom or 
he should provide this evidence himself.

Furthermore, the Board notes that the RO reduced the Veteran's 
combined disability rating during the pendency of his appeal.  In 
a rating decision dated September 3, 2008, the RO reduced the 
Veteran's combined disability rating effective December 1, 2008, 
because of an administrative error in failing to apply the 
amputation rule to the Veteran's right ankle disabilities in 
calculating his combined disability rating.  The amputation rule, 
found in 38 C.F.R. § 4.68, prohibits the assignment of a combined 
rating for disabilities of an extremity higher than the rating 
for the amputation at the elective level, were amputation to be 
performed.  The Veteran is service-connected for residuals of 
right tibia and fibular fracture with neuropathy evaluated as 40 
percent disabling and right ankle condition associated with 
residuals of right femur fracture evaluated as 20 percent 
disabling.  Combined, the total disability rating for the right 
ankle is 50 percent.  See 38 C.F.R. § 4.25.  However, amputation 
at the elective level would be at a level lower than the knee as 
this involves the ankle.  Amputation of the leg at a lower level 
than the knee permitting prosthesis warrants only a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  
Thus, when recalculating the combined disability rating with the 
40 percent limited disability rating for the right ankle 
disabilities, a 60 percent combined disability rating results.  
38 C.F.R. § 4.25.  

Prior to this rating decision, the Veteran's combined disability 
rating was 70 percent, which the Board notes met the schedular 
criteria for a TDIU under 38 C.F.R. § 4.16(a) (when there is more 
than one service-connected disability, one disability is 
evaluated at 40 percent with a combined disability rating of at 
least 70 percent).  However, the effect of the application of the 
amputation rule was to reduce the Veteran's combined disability 
rating from 70 percent to 60 percent.  See 38 C.F.R. § 4.25.  
This reduction in the combined disability rating effectively 
caused the Veteran to now fail to meet the schedular criteria in 
38 C.F.R. § 4.16(a).  Although the Veteran did not appeal this 
decision, the Board finds that it is inextricably intertwined 
with his claim for a TDIU as it affects the adjudication of his 
claim because, after the reduction, he can only get a TDIU by 
establishing entitlement to an extraschedular rating under 
38 C.F.R. § 4.14(b) rather than by merely showing that he is 
unemployable because of his service-connected disabilities.  
Consequently, adjudication of whether referral for an 
extraschedular TDIU under 38 C.F.R. § 4.16(b) is warranted must 
be accomplished for at least the period of time during the appeal 
period in which the Veteran only has a 60 percent combined 
disability rating, which has not been done.  

Moreover, although the Board does not find the reduction itself 
to be improper, it is questionable whether the effective date of 
the reduction is proper given that the actual notice of the 
September 2008 rating decision was not dated until October 6, 
2008, in effect giving the Veteran less than 60 days notice of 
the reduction in his combined disability rating.  On remand, the 
issue of the correct effective date should be adjudicated based 
upon the notice given to the Veteran of the reduction in his 
combined disability rating.

Finally, the Board finds that a new VA examination should be 
obtained.  The Veteran underwent VA examination in February 2006 
as a result of which the examiner opined that the Veteran is 
employable for sedentary work at least part time.  However, given 
the Veteran's work history of manual labor jobs, this opinion 
raises the question of whether part-time work would be merely 
marginal employment.  The Veteran was also provided VA 
examinations in February 2007 and September 2007; however, the 
February 2007 VA examiner failed to give an opinion, and the 
September 2007 VA examination was too soon after the Veteran had 
surgery on his right ankle for him to be examined.  

The Veteran last underwent VA examination in June 2010.  In an 
addendum to the examination report submitted in July 2010, the 
examiner opined that the Veteran may be able to perform sedentary 
jobs if allowed to move about frequently so as not to be sitting 
in one spot too long.  She further stated that he would not be 
able to do heavy lifting.  Finally, she states that the "other 
issue is amount of pain meds he is taking;" however, she fails 
to indicate how the pain medications the Veteran takes affects 
his employability. 

Thus, the Board finds that the VA examiners' opinions rendered to 
date are insufficient and that a new VA examination is need to 
obtain a medical opinion as to the Veteran's employability-
taking into consideration his educational history, employment 
history and all of his service-connected disabilities (not just 
his right ankle, even though the Veteran essentially claims it is 
this disability that causes him not to be able to work).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VR&ES file and 
associated it with the claims file.

2.	Contact the Veteran and ask him to 
complete a release form (VA Form 21-4142) 
authorizing VA to obtain his treatment and 
employment services records from Missouri 
Rehabilitation Hospital.  The Veteran 
should be advised that, in lieu of 
submitting a completed release form, he 
can submit these private records to VA 
himself.  If the Veteran provides a 
completed release form, then the records 
identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.	Adjudicate the issue of whether the 
effective date of December 1, 2008, is 
appropriate for the reduction of the 
Veteran's combined disability rating from 
70 percent to 60 percent given that the 
notice of the reduction was not issued to 
the Veteran within 60 days of December 1, 
2008.

4.	When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for an appropriate VA examination 
for the purposes of obtaining an opinion as 
to his employability.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.

All necessary tests and studies should be 
conducted.  The examiner should elicit 
information from the Veteran regarding his 
education and employment history, as well 
as his efforts to obtain and maintain a 
substantially gainful occupation since 
2005.  The examiner should also elicit the 
symptoms associated with each of the 
Veteran's service-connected disabilities 
and how they affect his ability to 
function occupationally.  

After considering the Veteran's responses 
and all the evidence contained in the 
claims file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran is 
unemployable due to his service-connected 
disabilities.  In rendering an opinion, 
the examiner should provide a complete 
rationale for all conclusions and opinions 
proferred.

5.	Thereafter, the Veteran's claim for a TDIU 
should be readjudicated, including 
adjudication of whether referral for 
extraschedular consideration for a 
TDIU is warranted under 38 C.F.R. 
§ 4.16(b).  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 



(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


